Citation Nr: 1512976	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs and The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Acquaintance



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 7.  Subsequently, in August 2013, the appellant, through her representative, submitted additional evidence from a private care provider.  Waiver of initial RO review of this evidence was provided. 

The appeal of service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

Pursuant to 38 U.S.C.A. § 1310 (West 2014) dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310; Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom; Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  VA must make reasonable efforts to provide a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1344, 1348 (Fed. Cir. 2008) (citation omitted).  The Board finds that a medical opinion with respect to the cause of death claim is warranted.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6). 

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's personnel records indicate that he served in Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  Cancer of the esophagus is not considered a presumptive condition under the pertinent regulation, therefore, service connection by presumption is not warranted.  38 C.F.R. §§ 3.307, 3.309 (e).  

Of record is a certificate of death, which lists the immediate cause of the Veteran's death as esophageal cancer with mete on May 8, 1998.  (At the time of the Veteran's death, service connection was not in effect for any disability.)  The appellant asserts that the Veteran's cancer was caused by his exposure to the herbicide Agent Orange while in Vietnam.  See Hearing Transcript 3-6.

In August 2013, the appellant, through her representative, submitted evidence in the form of a private medical opinion.  The August 2013 correspondence from M.L.H., M.D., reflects his opinion that "it [was] at least as likely as not that the same herbicide exposure that the Veteran would have associated with respiratory cancers (lung, larynx, trachea and bronchus), [which are diseases that shall be service connected, even though there is no record of such disease during service] could have caused, or significantly contributed to, [the Veteran's] esophageal cancer."  

Also of record are several lay statements from the Veteran's wife, mother, and brother who describe the Veteran's behavior and symptoms following his 1968 discharge.  The Veteran's spouse stated that he often complained of stomach and throat problems, which he treated with over the counter medication to include tums and rolaids.  She explained that these symptoms increased in severity over the years and the Veteran would sleep in an upright position or with multiple pillows under his head to elevate his head due to symptoms of acid reflux.  The Veteran's wife also explained that eventually he was unable to eat or drink water due to the pain.  During this time he was admitted into the hospital and diagnosed with esophageal cancer.  See March 2012 Statements.

In a statement dated in March 2012 the Veteran's brother explained that he witnessed the Veteran's digestive problems and also his problems swallowing food.  He stated that the Veteran ate salads due to his trouble swallowing.  The Veteran's family members are competent to report the onset and continuity of symptoms that impacted the Veteran's health.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of a cancer diagnosis until 1998, the evidence of record does not contain information that contradicts these reports regarding the effects of the Veteran's disability.  The Board finds these statements reasonably raise the possibility that the Veteran's exposure to an herbicide agent may have caused his cancer and consequently may have contributed to his death.  Accordingly, the lay statements in conjunction with the August 2013 medical opinion from Dr. M.L.H., are deemed credible and are sufficient to establish service connection by presumption, based on herbicide exposure.  

The appellant is competent to report the onset and continuity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of treatment or diagnosis for the Veteran's esophageal cancer until 1998, the evidence of record does not contain information that contradicts the appellant's report regarding the effects of the Veteran's disability.  Accordingly, the appellant's statements reasonably raise the possibility that the Veteran's disability (that led to his death) may be related to an injury or event in-service.  Accordingly, the Board finds that obtaining a medical opinion regarding the cause of the Veteran's death would likely be helpful.

The evidence of record does not include a medical opinion indicating that the Veteran's esophageal cancer had its onset during service or was manifested during any pertinent presumptive period (within a year of separation).  Accordingly, the AOJ should arrange for review of the Veteran's claims file by a VA physician to provide a medical opinion regarding the nature and etiology of the Veteran's esophageal cancer.  In particular, the medical opinion should address whether any association exists between any esophageal cancer and the Veteran's active duty.  The examiner's opinion should be based upon consideration of the results of the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A; See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014). 

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, provide the claims file to an appropriate VA physician in order to obtain a medical opinion on the question of whether the Veteran's cause of death may be related to his military service.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.  The reviewer must also consider the lay statements of record, including the appellant's statements regarding the Veteran's symptoms.)

After reviewing the claims file, the reviewer should specifically opine as to the following: 

(a)  Whether the Veteran's esophageal cancer was caused or made chronically worse by active service.  The entire file must be reviewed by the examiner.  The examiner should consider all relevant VA and private treatment records, to include the August 2013 private nexus opinion from M.L.H., M.D., that the Veteran's herbicide exposure is associated with respiratory cancers (lung, larynx, trachea and bronchus), and could have caused, or significantly contributed to, the Veteran's esophageal cancer.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  

(b)  The examiner should also provide an opinion on the medical probabilities that esophageal cancer is directly attributable to the Veteran's period of military service, substantially and materially contributed to cause, combined to cause, or aided or lent assistance to the production of death.

The reviewer must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The originating agency should seek after any additional evidence suggested by the reviewer.)

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If a benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




